                                UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  GIFFORD MADDEN,                                    Case No. 18-cv-06107-VC (PR)
                  Petitioner,
                                                     ORDER GRANTING MOTION TO
           v.                                        DISMISS
  BOARD OF PAROLE HEARINGS,                          Re: Dkt. No. 14
                  Respondent.



       Gifford Madden filed this pro se petition for a writ of habeas corpus under 28 U.S.C.

§ 2254 challenging a November 1, 2016 ruling of the Board of Parole Hearings on three grounds:

(1) no evidence supports the Board’s decision that he is unsuitable for parole; (2) the denial of

parole resulted in a statutorily disproportionate term; and (3) his continued confinement

constitutes cruel and unusual punishment. On January 31, 2019, the respondent filed a motion to

dismiss. Madden’s opposition was due on February 28, 2019, but he has not filed it, nor has he

communicated with the court since the motion to dismiss was filed. Based on its review of the

petition and the motion, the court grants the motion to dismiss.

                                          DISCUSSION
I. Claim that No Evidence Supported Board’s Decision

       Madden claims no evidence supported the Board’s denial of parole based on its finding

that he was a risk to public safety.

       In Swarthout v. Cooke, 562 U.S. 216, 220 (2011), the Supreme Court explained that, in

the context of parole, a prisoner subject to a parole statute like California’s “received adequate

process when he was allowed an opportunity to be heard and was provided a statement of the

reasons why parole was denied.” If the petitioner received at least that much process, the federal

court’s habeas review is at an end. Id. Swarthout reversed the Ninth Circuit’s decision in Cooke
v. Solis, 606 F.3d 1206 (9th Cir. 2010), and overruled several cases that had held the federal
habeas court could grant relief if there was not some evidence to support the denial of parole by

the parole board or the Governor.

         After Swarthout, a federal habeas court has no authority to determine whether a parole

board’s decision was based on some evidence. Id. at 220-21. And from the transcript of

Madden’s hearing before the parole board that he submitted with his petition, it is clear Madden

received an opportunity to be heard and a statement of the reasons why parole was denied.

Therefore, he received all the process that was due under the Constitution.

II. Disproportionate Term and Cruel and Unusual Punishment

         Madden’s claims that he is serving a disproportionate term which constitutes cruel and

unusual punishment are based on an interpretation of California Penal Code sections and

California cases about parole, prison terms and sentencing. However, a federal habeas court may

only consider claims based on a violation of the Constitution, laws or treaties of the United

States. 28 U.S.C. § 2254(a); Estelle v. McGuire, 502 U.S. 62-67-68 (1991). Therefore, the

claims based upon a disproportionate term and cruel and usual punishment are denied for lack of

federal jurisdiction. Furthermore, there is no federal constitutional right to be released on parole

before the expiration of a valid sentence.

         Because the petition must be dismissed based on the foregoing, the court does not address

the respondent’s argument that the petition is untimely.
                                         CONCLUSION

         The motion to dismiss is granted. Dismissal is without leave to amend as amendment

would be futile. The Clerk shall enter a separate judgment and close the file.

         IT IS SO ORDERED

Dated:    August 1, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
